FILED
                             NOT FOR PUBLICATION                            APR 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAMESTON HOWYN LEE YAW,                          No. 08-72971

               Petitioner,                       Agency No. A098-174-743

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Jameston Howyn Lee Yaw, a native and citizen of Trinidad, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

remand and dismissing his appeal from an immigration judge’s removal order. We

review for abuse of discretion the BIA’s denial of a motion to remand. De Jesus


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Melendez v. Gonzales, 503 F.3d 1019, 1023 (9th Cir. 2007). We deny the petition

for review.

      The BIA did not abuse its discretion by declining to remand Lee Yaw’s

matter to the immigration judge so that Lee Yaw could pursue post-conviction

relief. See Urbina-Mauricio v. INS, 989 F.2d 1085, 1089 (9th Cir. 1993) (a

criminal conviction is final for purposes of immigration review if the alien has

exhausted or waived direct appellate review of the conviction, and cannot be

collaterally attacked in an immigration proceeding).

      Lee Yaw’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                          2                                    08-72971